UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 02-51027


               In the Matter of: JOSE H. GARCIA, JR.

                                                             Debtor.


                         LOIS W. BREMNER,

                                                         Appellant,

                              versus

                        JOSE H. GARCIA, JR.

                                                           Appellee.


          Appeal from the United States District Court
                for the Western District of Texas
                          (SA-02-CV-506)

                          March 20, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lois Bremner appeals, pro se, the district court's affirmance

of the bankruptcy court’s ruling a debt under a construction

contract between Garcia and Bremner is not nondischargeable under

11 U.S.C. § 523(a)(2)(A) (debt nondischargeable if obtained through

false pretenses, false representation, or actual fraud).



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Bremner contends the bankruptcy court erred in finding there

was a single contract for laying a gravel pad and foundation, and

in concluding the debt was not obtained by false pretense, false

representation, or actual fraud.       The bankruptcy court’s factual

findings are reviewed for clear error; mixed questions of law and

fact, de novo.    E.g., In re Mercer, 246 F.3d 391, 402 (5th Cir.

2001) (en banc); FED. R. BANKR. P. 8013.

     Section 523(a)(2)(A) contemplates fraud or misrepresentation

involving moral turpitude.   RecoverEdge L.P. v. Pentecost, 44 F.3d

1284, 1292 & 193 n.16 (5th Cir. 1995).            False pretenses or

representations   require   showing:     (1)   knowing    or   fraudulent

falsehoods; (2) that describe past or current facts; (3) which were

relied upon by the other party.         Id. at 1293.        Actual fraud

requires: (1) debtor made representations; (2) when made, debtor

knew they were false; (3) representations made with intent to

deceive; (4) creditor relied on such representations; and (5)

creditor sustained losses as a proximate result.         Id. at 1293.   Of

course, the creditor has the burden of proof.            E.g., Matter of

Hudson, 107 F.3d 355, 365 (5th Cir. 1997).

     The bankruptcy court:   (1) did not clearly err in determining

that the construction agreement was a single contract, not two,




                                  2
separate ones; and (2) did not err in concluding that, although

Garcia breached the contract, he did not make false representations

or commit actual fraud.

                                                       AFFIRMED




                                3